United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-285
Issued: May 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2012 appellant filed a timely appeal of an August 2, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained more than an additional 26 percent permanent
impairment of the right leg, for which he received a schedule award.
FACTUAL HISTORY
On August 6, 1991 appellant, then a 39-year-old woodworker, injured his right knee
while in the performance of duty. OWCP accepted his traumatic injury claim for right knee
contusion. By decision dated November 24, 1992, it granted a schedule award for seven percent
1

5 U.S.C. § 8101 et seq.

permanent impairment of the right leg due to lost range of knee motion for the period May 26 to
October 14, 1992. OWCP later expanded the claim to include right medial meniscus tear. On
January 7, 1997 appellant filed a claim for recurrence of disability arising on August 13, 1996.
OWCP accepted the claim for acceleration of right knee degenerative joint disease resulting from
partial removal of the medial meniscus on April 7, 1992.2 Appellant retired in 1999. He
subsequently filed a claim for an additional schedule award on April 22, 2009.3
Multiple right knee x-rays obtained by Dr. Jon H. Swenson, a Board-certified orthopedic
surgeon, on January 24, April 3 and May 24, 2012 exhibited tibial femoral joint space narrowing
measuring one to two millimeters medially and four millimeters laterally as well as
patellofemoral joint space narrowing measuring three millimeters.
OWCP referred appellant to Dr. David E. Lannik, a Board-certified orthopedic surgeon,
for a second opinion examination. In a June 28, 2012 report, Dr. Lannik reviewed the April 17,
2012 statement of accepted facts and medical file, pointing out that the radiographs objectively
confirmed articular surface and medial knee joint loss. On examination, he observed limited
range of motion and elicited posterior knee pain during extension maneuvers and medial joint
line pain during varus and valgus stress tests. Dr. Lannik also noted varus deformity in the
upright position. He diagnosed post-traumatic right knee arthritis secondary to torn medial
meniscus. Dr. Lannik opined that appellant’s joint space narrowing was due to the medial
meniscus tear and chondromalacia patellae. Applying Table 16-3 (Knee Regional Grid -- Lower
Extremity Impairments) of the American Medical Association, Guides to the Evaluation of
Permanent Impairment4 (hereinafter A.M.A., Guides), he assigned an impairment class (CDX)
of three with an adjusted grade of A, amounting to 26 percent permanent impairment of the right
leg on account of primary knee joint arthritis with a one-millimeter cartilage interval.5
Dr. Lannik remarked that appellant had not yet reached maximum medical improvement (MMI)
because his condition could be further stabilized by total knee replacement surgery.
On June 30, 2012 Dr. Lawrence A. Manning, an OWCP medical adviser and orthopedic
surgeon, reviewed Dr. Lannik’s June 28, 2012 report and concurred with the 26 percent
impairment rating for arthritis.6 He noted that appellant underwent arthroscopy and partial
medial meniscectomy on March 3, 1997 and identified March 3, 1998 as the date of MMI.7

2

This information was incorporated into statements of accepted fact dated November 26, 1991; February 26,
1997; September 27, 2010 and April 17, 2012.
3

OWCP originally denied this claim by decision dated March 2, 2011. This decision, however, was vacated on
December 14, 2011.
4

A.M.A., Guides (6th ed. 2008).

5

Id. at 511.

6

The medical adviser noted that appellant previously received a 7 percent right leg schedule award attributable to
the knee and indicated that this award should be subtracted from the 26 percent if the prior award was for arthritis.
7

The case record substantiates that appellant underwent surgery on March 3, 1997.

2

By decision dated July 30, 2012, OWCP accepted the following right knee injuries:
contusion, torn medial meniscus, chondromalacia patellae and post-traumatic arthritis.
By decision dated August 2, 2012, OWCP granted an additional schedule award for 26
percent permanent impairment of the right lower extremity for the period March 3, 1998 to
August 9, 1999. The award was based on his pay rate as of August 13, 1996.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.8 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.10
ANALYSIS
OWCP accepted that appellant sustained right knee contusion, torn medial meniscus,
chondromalacia patellae and post-traumatic arthritis while in the performance of duty and
granted a schedule award for seven percent permanent impairment of the right lower extremity
for the period May 26 to October 14, 1992. Appellant filed a claim for an additional schedule
award. In a June 28, 2012 second opinion examination report, Dr. Lannik reviewed the April 17,
2012 statement of accepted facts and medical file, conducted a physical examination, and
determined that appellant sustained an additional 26 percent permanent impairment of the right
lower extremity. Applying Table 16-3 of the A.M.A., Guides, he assigned a CDX of three with
an adjusted grade of A for primary knee joint arthritis with a one-millimeter cartilage interval,
amounting to 26 percent permanent impairment. Dr. Manning, a medical adviser, reviewed the
report and agreed with Dr. Lannik’s rating. The case record does not contain any other medical
8

5 U.S.C. § 8107; 20 C.F.R. § 10.404. No schedule award is payable for a member, function or organ of the
body not specified under FECA or the implementing regulations. J.Q., 59 ECAB 366 (2008).
9

K.H., Docket No. 09-341 (issued December 30, 2011).

10

R.V., Docket No. 10-1827 (issued April 1, 2011).

3

evidence that supports a greater percentage of impairment in conformance with the A.M.A.,
Guides. The Board finds that OWCP properly determined that appellant has no more than 26
percent additional permanent impairment, or 33 percent total right leg impairment, due to his
right knee condition.
According to OWCP procedures, before a schedule award may be made, it must be
medically determined that no further improvement can be anticipated and that the impairment
reached a fixed and permanent state.11 In particular, the file must contain competent medical
evidence that shows that the impairment has reached MMI and indicates the date on which this
occurred.12 The period of a schedule award commences on the date of MMI, which is usually
considered to be the date of the evaluation by the attending physician that is accepted as
definitive by OWCP.13 The Board has noted a reluctance to find a date of MMI that is
retroactive to the award, which often results in payment of less compensation benefits, and
requires persuasive evidence of MMI for selection of a retroactive date.14
In the instant case, the medical evidence does not sufficiently support OWCP’s finding
that the date of MMI was reached on March 3, 1998. Dr. Lannik specified that appellant had not
yet reached MMI because his right knee condition could be further stabilized by total knee
replacement surgery. On the other hand, Dr. Manning opined that appellant reached MMI more
than 14 years earlier on March 3, 1998, or exactly one year following right knee arthroscopy and
partial medial meniscectomy. This fact does not constitute the persuasive evidence necessary to
support his selection of a retroactive date of MMI. Therefore, the Board finds that the period of
appellant’s additional schedule award should have commenced on June 28, 2012, the date of
Dr. Lannik’s evaluation that was accepted as definitive by OWCP. The case will be remanded
for OWCP to determine whether this change in date modifies the pay rate applicable to the
award.15
CONCLUSION
The Board finds that appellant sustained no more than an additional 26 percent
permanent impairment of the right lower extremity.

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(1) (January 2010).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(b)(1) (February 2013). See also R.I., Docket No. 09-1559 (issued August 23, 2010) (the
determination of whether MMI has been reached is based on probative medical evidence).
13

Mark A. Holloway, 55 ECAB 321 (2004).

14

D.R., 57 ECAB 720 (2006).

15

See id. Appellant also asks for an explanation regarding the use of his pay rate effective August 13, 1996 as the
basis of the additional schedule award. OWCP should clarify this outstanding matter on remand.

4

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed in part and set aside in part. The case shall be
remanded for further action consistent with this decision of the Board.
Issued: May 10, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

